Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Election/Restriction response filed on 07/25/2022.  Claims 1-3, 5, 6, 11-14, 17, 19-21, 23, 25, 26, 28-35, 40, 63, and 64 are pending.   Claims 5, 12-14, 21, 34, 35, 40, 63, and 64 have been withdrawn by applicant.  Claim 23 has been withdrawn by the examiner for the reason(s) below.
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-3, 5, 6, 11-14, 17, 19-21, 23, 25, 26, 28-35, and 40) in the reply filed on 05/24/2022 is acknowledged.
Claim63 and 64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/25/20222.
Applicant's election with traverse of Species I (Figs. 16 and 17) in the reply filed on 07/25/2022 is acknowledged.  The traversal is on the ground(s) that Species A, D, E, and I share fundamentally structural and functional attributes, such that the bioabsorbable anchor in each of the embodiments disclosed in Figs. 1-2, 8, 9-11, and 16-17 functions based, at least in part, on distal advancement of an elongate structure into a channel formed in the anchor to cause deformation of the anchor.  This is not found persuasive because each species includes mutually exclusive features as shown and described in the disclosure, such that Species I (Figs. 16 and 17) includes a pin having a threaded part for engaging/adjustably engaging the threaded part of the anchor body, Species E(Figs 9-11) includes a pin having a barb instead which cannot be adjustable engaging the anchor body, and both Species A and D includes a pin with a diameter substantially uniform along the pin for engaging the anchor body.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5, 12-14, 21, 34, 35, and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/25/2022.
Furthermore, claim 23 is withdrawn by the examiner because claim 23 is directed to the non-elected species, Species E (Figures 9-11) by reciting “wherein the surface of the expansion pin further comprises at least one barb that extends radially from the longitudinal axis of the expansion pin and the inner surface of the anchor body further comprises at least one groove configured such that, when the expansion pin is inserted into the bore, the at least one barb is locked into the at least one groove, thereby preventing proximal and/or distal movement of the expansion pin relative to the anchor body.”
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 11, 17, 19, 20, 25, 26, and 28-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the longitudinal axis” in line 10 of the claim.  Claim 1 recites two different longitudinal axes (longitudinal axis of the anchor body and longitudinal axis of the expansion pin).  It is unclear which longitudinal axis that the limitation “the longitudinal axis” in line 10 of the claim refers to.
Claim 17 recites the limitation “the longitudinal axis” in the last line of the claim.  Claim 1 recites two different longitudinal axes (longitudinal axis of the anchor body and longitudinal axis of the expansion pin).  It is unclear which longitudinal axis that the limitation “the longitudinal axis” in last line of claim 17 refers to.
Claim 32 recites the limitation "the bioceramic" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claim 32 is currently written to be depending on claim 1 instead of claim 31.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6, 11, 17, 19, 20, 25, 26, and 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sousa (US Pub. No.: 2006/0149258) in view of Ameer et al. (US Pub. No.: 2014/0155516).
Regarding claims 1-3, 6, 11, 17, 19, 20, 25, 26, and 28-32, Sousa discloses an anchor system comprising: an anchor body (12, Figs. 1-6) comprising a longitudinal axis (longitudinal axis of 12, Figs. 1-6), a proximal end (18, Figs. 1-6), a distal end (16, Figs. 1-6), an outer surface (outer surface of 12, Fig. 1), and a bore (through opening 14, Figs. 1-6) extending from the proximal end and parallel to the longitudinal axis (Para. [0023] and Figs. 1-6), wherein the bore defines an inner surface of the anchor body (Figs. 4-6), and wherein at least a portion of the anchor body is expandable in a direction non-parallel to the longitudinal axis (Fig. 6 and Para. [0025]); and an expansion pin (22, Figs. 1-6) comprising a longitudinal axis (longitudinal axis of 22, Figs. 1-6), a proximal end (30, Fig. 3), a distal end (28, Fig. 3), and a surface (outer surface of 22, Fig. 3), and configured for insertion into the bore such that, when inserted, it expands the expandable portion of the anchor body in a direction non-parallel to the longitudinal axis (Figs. 5-6); wherein the outer surface of the anchor body comprises one or more protrusions (54, Fig. 3) extending outwardly therefrom in a direction non-parallel to the longitudinal axis of the anchor body; wherein the one or more protrusions are ribs or barbs (Figs. 1 and 2); wherein at least a portion of the expansion pin has a circumference greater than the circumference of at least  Pae 4 ol 10ATTORNEY DOCKET NO. 123844.00107a portion of the bore (Figs. 5-6); wherein the bore extends through the distal end of the anchor body (Figs. 4-6); wherein the anchor body further comprises one or more radial slots (32, Figs, 1, 2, and 4-6) extending from the distal end of the anchor body towards the proximal end of the anchor body, wherein the one or more slots are parallel to the longitudinal axis (Figs, 1, 2, and 4-6); wherein the surface of the expansion pin further comprises one or more protrusions (threads, 26) extending outwardly therefrom in a direction non-parallel to the longitudinal axis of the expansion pin; wherein the one or more protrusions are threads (Figs. 1 and 3); wherein the anchor body comprises a radial cross-sectional geometry is circular (Figs. 1 and 2); wherein the shape of the anchor body is cylindrical (Para. [0023] and Figs. 1, 2, and 4-6).  However, Sousa does not disclose that the anchor system is bioabsorbable; and the anchor system is at least in part formed from a citrate-based polymer; wherein the anchor system is at least in part formed from a composite comprising a citrate-based polymer and a bioceramic.
Ameer teaches, in the same field of endeavor (anchor system), a bioabsorbable anchor system at least in part formed from a composite comprising a citrate-based polymer and a bioceramic (Abstract and Paras. [0013] and [0024]); wherein the anchor system is formed from a citrate-based (co)polyester (Para. [0024], poly(1,8-octanediol-co-citrate); wherein the citrate-based (co)polyester is the polycondensation product of citric acid and/or citrate with a least one C4 to C12 alkane diol (Paras. [0005] and [0024], poly(1,8-octanediol-co-citrate); wherein the citrate-based (co)polyester is poly(1,8-octanediol citrate) (Paras. [0005] and [0024]; wherein the bioceramic is selected from the group consisting of hydroxyapatite (Paras. [0007]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the anchor system of Sousa to be bioabsorbable anchor system formed from a citrate-based (co)polyester; wherein the citrate-based (co)polyester is the polycondensation product of citric acid and/or citrate with a least one C4 to C12 alkane diol; wherein the citrate-based (co)polyester is poly(1,8-octanediol citrate); wherein the bioceramic is selected from the group consisting of hydroxyapatite and beta-tricalcium phosphate as taught Ameer in order to obtain the advantage of allowing the anchor system to degrade over time with improved degradable characteristics, processability, and mechanical properties (Ameer, Para. [0024]).  
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sousa (US Pub. No.: 2006/0149258) in view of Ameer et al. (US Pub. No.: 2014/0155516) as applied to claim 2 above, and further in view of Fine et al. (US Pub. No.: 2007/0038221).
Regarding claim 33, Sousa in view of Ameer discloses all the limitations of claim 2 as taught above.  Sousa further discloses that the anchor body is cylindrical in shape (Para. [0023] and Figs. 1, 2, and 4-6); the distal end of the anchor body is conical in shape (12 has a conical distal end portion, Fig. 1, 2, and 4); the one or more protrusions extending from the outer surface of the anchor body are barbs that extend radially from the longitudinal axis of the anchor body (Figs. 1 and 2); a radial slot extends from the proximal end of the anchor body towards the distal end of the anchor body.  Ameer teaches a bioabsorbable implant device (Para. [0012]-[0013]), wherein an anchor system formed from polycondensation product of citric acid and/or citrate with a least one C4 to C12 alkane diol.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the anchor system of Sousa in view of Ameer to have both the anchor body and extension pin to be from the polycondensation product of citric acid and/or citrate with a least one C4 to C12 alkane diol in order to obtain the advantage allowing the whole anchor system to degrade over time with improved degradable characteristics, processability, and mechanical properties (Ameer, Para. [0024]) for the whole anchor system.  However, neither Sousa nor Ameer discloses a radial slot extends from the proximal end of the anchor body towards the distal end of the anchor body.
Fine teaches, in the same field of endeavor (anchor system), a radial slot (28, Fig. 2) extends from the proximal end of the anchor body (11, Fig. 2) towards the distal end of the anchor body (Para. [0057]) and/or a radial slot (228, Fig. 4) extends from the distal end of the anchor body (211, Fig. 4) towards the proximal end of the anchor body (Paras. [0059]).
	Before the effective filing date of the claimed invention, it would have been obvious to modify the anchor body of Sousa in view of Ameer to include a radial slot extends from the proximal end of the anchor body towards the distal end of the anchor body as taught by Fine in order to obtain the advantage of securing the ligament firmer by allowing the anchor body to secure the ligament on both ends.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20100137917 A1	Koogle, JR.; David C. discloses an anchor system comprising an anchor body and an expansion pin.
US 20040068262 A1	KUJANSUU P et al. discloses an anchor system comprising an anchor body and an expansion pin.
US 20020040241 A1	Jarvinen, Teppo discloses an anchor system comprising an anchor body and an expansion pin.
US 5957953 A	DiPoto; Gene P. et al. discloses an anchor system comprising an anchor body and an expansion pin.
US 5268001 A	Nicholson; James E. et al. discloses an anchor system comprising an anchor body and an expansion pin.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771